Citation Nr: 1143068	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Waco, Texas, which denied the above claims.  

Where a veteran seeks service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's VA treatment records reveal that he has, from time to time, been diagnosed with psychiatric disabilities other than PTSD.  The Board has recharacterized the issue to reflect the additional diagnoses.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran completed a September 2008 income and net worth form in pursuit of a pension claim which was ultimately granted.  In it, the Veteran stated that he had applied for, but been denied Social Security Administration (SSA) benefits.  Given the Veteran's age at the time, the claim could only have been for disability benefits.  Where VA has notice that the appellant is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  When the relevancy of the records is not clear from the record, VA has an obligation to obtain those records to resolve the relevancy question.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The Veteran has claimed service connection for PTSD; however, 2007 and 2008 VA treatment records reveal diagnoses of depressive disorder NOS vs. dysthymic disorder.  A January 2011 VA examination indicates a diagnosis of a depressive disorder NOS.  The RO, in attempting to fulfill its duty to notify obligations, provided notice only with regard to the PTSD but not as to the depressive disorder NOS or to dysthymic disorder.  As this case must be remanded regardless, the Board takes the opportunity to instruct that the RO issue corrected notice for the depressive disorder NOS and dysthymic disorder to prevent prejudice to the Veteran.

The Veteran's claims for service connection for bilateral upper and lower extremity peripheral neuropathy were denied in the January 2009 rating decision on appeal.  The Veteran has submitted a March 2009 Notice of Disagreement as to the peripheral neuropathy claims.  The RO issued a December 2009 Statement of the Case only as to the PTSD issue discussed above.  The Veteran filed a February 2010 Form 9, indicating that he appealed only the PTSD issue.  The RO sent a February 2010 letter stating that they took his Form 9 as withdrawing the Notice of Disagreement as to the peripheral neuropathy claims.  The Board notes that the peripheral neuropathy claims were not mentioned in the Form 9.  

In this case, an affirmative statement from the claimant or his representative is necessary to withdraw a claim; VA is not permitted to infer a withdrawal.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7 (2011).  There was no withdrawal of those issues.  The claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's failed claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  Provide to the Veteran all notification action required with respect to the claim for service connection for an acquired psychiatric disorder, including for a depressive disorder NOS and dysthymic disorder.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

3.  Then, the RO should readjudicate the claim for service connection for an acquired psychiatric disability, claimed as PTSD, on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  If the Veteran (or his representative) has not withdrawn the appeal, in writing, provide the Veteran with a statement of the case as to the issues of service connection for bilateral upper and lower extremity peripheral neuropathy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


